In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                     ________________________

                                          No. 07-14-00112-CV
                                     ________________________

                        IN THE INTEREST OF N.B. AND J.B., CHILDREN



                           On Appeal from the County Court at Law No 2
                                       Randall County, Texas
                  Trial Court No. 10,203-L2, Honorable Jack M. Graham, Presiding


                                                 July 2, 2014

                                   MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant (father) appeals the termination of his parental rights to his two minor

children N.B. and J.B.1 He contends the evidence is legally and factually insufficient to

support the various statutory grounds found by the court and that termination is in the

best interest of the children. We affirm the order.

       Statutory Grounds

       We review the trial court’s decision under the standard discussed in In re C.H.,

89 S.W.3d 17, 25 (Tex. 2002). Moreover, sufficient evidence of only one ground is

       1
           The children’s mother relinquished her parental rights to the children.
needed to support termination. In re K.C.B., 280 S.W.3d 888, 894-95 (Tex. App.—

Amarillo 2009, pet. denied). Therefore, we focus our attention on the allegation that

appellant engaged in conduct or knowingly placed the children with persons who

engaged in conduct that endangered the physical or emotional well-being of the

children. TEX. FAM. CODE ANN. § 161.001(1)(E) (West Supp. 2013). Factors relevant to

that consideration include drug use by the parents, In re J.O.A., 283 S.W.3d 336, 345-

46 (Tex. 2009); criminal activity in which the parents engaged that exposed them to

incarceration, In re C.A.B., 289 S.W.3d 874, 886 (Tex. App.—Houston [14th Dist.] 2009,

no pet.); and abusive conduct toward a spouse, Jordan v. Dossey, 325 S.W.3d 700, 724

(Tex. App.—Houston [1st Dist.] 2010, pet. denied).

      With such factors in mind, we turn to the evidence. The record shows that 1) the

Department of Family and Protective Services (the Department) first became involved

with the family in July 2012 when appellant was involved in a four-wheeler accident with

N.B. during which he was alleged to have been under the influence of drugs; 2) the

mother tested positive for drugs in August 2012; 3) the parents did not work their

service plan, and the mother continued to have contact with the children even though

appellant knew of her drug use and the prohibition against her contacting them; 4) in

March 2013, the mother reported domestic abuse about which she testified at the

hearing; 5) N.B. told a caseworker of seeing at least one instance of abuse against her

mother; 6) appellant told a caseworker that both he and his wife used drugs when the

children were removed in the spring of 2013; 7) the mother and appellant appeared

homeless in the spring of 2013, when the children were removed; 8) J.B. previously

tested positive for methamphetamine; 9) appellant tested positive for marijuana and



                                           2
methamphetamine in March 2013, positive for marijuana in April 2013, positive for

methamphetamine in May 2013, and refused a drug screen in June 2013; 10) the

Department was never able to verify appellant’s employment although he testified he

was unable to work his service plan because he allegedly was busy working for an auto

glass company; 11) appellant was incarcerated in the summer of 2013 and had no

housing prior to it; 12) appellant was convicted of a theft occurring on June 29, 2013, a

theft occurring in July 2013, burglary of a habitation occurring in July 2013, and burglary

of a habitation occurring in August 2013; and 13) appellant was first jailed in August

2013 and will be incarcerated until at least October 2014. This is sufficient clear and

convincing evidence of a continuing course of conduct by appellant endangering the

emotional and physical well-being of the children.

      Best Interest of the Children

      In considering the best interest of the children, we look to the Holley factors

which include, among other things, 1) the desires of the children, 2) the emotional and

physical needs of the children now and in the future, 3) the emotional and physical

danger to the children now and in the future, 4) the parental abilities of the individuals

seeking custody, 5) the programs available to assist those persons to promote the best

interest of the children, 6) the plans for the children by those individuals or by the

agency seeking custody, 7) the stability of the home, 8) the acts or omissions of the

parent indicating that the existing parent/child relationship is not a proper one, and 9)

any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367,

372 (Tex. 1976); In re P.E.W., 105 S.W.3d 771, 779-80 (Tex. App.—Amarillo 2003, no

pet.). It is not necessary that each factor favor termination, In re P.E.W., 105 S.W.3d at



                                            3
790, and the list is not exhaustive. In re C.J.F., 134 S.W.3d 343, 354 (Tex. App.—

Amarillo 2003, pet. denied). Furthermore, the same evidence illustrating the presence

of the statutory grounds warranting termination may also be probative of the children’s

best interest. In re C.H., 89 S.W.3d at 28.

       In addition to the evidence already discussed, there is evidence that 1) the

children have been cared for by their maternal grandmother and step-grandfather since

their removal from the home; 2) they are happy and doing well in their placement; 3)

those caregivers are willing to adopt the children if the parents are not able to

rehabilitate themselves; 4) appellant did not testify to any plan he had for eventually

being able to care for the children other than for them to stay in their current placement

until he is released from incarceration; 5) although appellant said he lacked access in

prison to many of the services he was required to complete to obtain custody of the

children, he did not work his service plan prior to incarceration; 6) appellant’s release

date on the charge he is currently serving is May 2016, unless paroled earlier; 7)

appellant blamed his drug use on the children’s removal from the home and the mother

having sexual relations with his boss; 8) appellant made no child support payments

though ordered to do so; 9) the children’s mother voluntarily relinquished her parental

rights; and 10) the children’s therapist recommended that appellant have no contact

with the children. The sum total of the evidence is sufficient to support the conclusion

that termination is in the best interest of the children.

       Accordingly, the termination order is affirmed.



                                                            Brian Quinn
                                                            Chief Justice


                                               4